EXHIBIT 99 EMC INSURANCE GROUP INC. REPORTS 2008 RESULTS AND ANNOUNCES 2009 GUIDANCE Fourth Quarter Net Income Per Share – $0.04 Net Operating Income Per Share – $0.42 GAAP Combined Ratio – 105.4 percent Year Ended December 31, Net Loss Per Share – $0.13 Net Operating Income Per Share – $1.05 GAAP Combined Ratio – 108.3 percent DES MOINES, Iowa (February 27, 2009) - EMC Insurance Group Inc. (Nasdaq/NGS:EMCI) today reported operating income of $0.42 per share for the fourth quarter ended December 31, 2008, compared to $0.39 per share for the fourth quarter of 20071.Operating income for the year ended December 31, 2008 was $1.05 per share, compared to $2.91 per share for the same period in 2007. Net income, including realized investment gains/losses, was $474,000 ($0.04 per share) for the fourth quarter of 2008 compared to $7,058,000 ($0.51 per share) for the fourth quarter of 2007.Net loss for the year ended December 31, 2008 was $1,705,000 ($0.13 per share), compared to net income of $42,478,000 ($3.09 per share) for the same period in 2007. “Operating income for 2008 was negatively impacted by a record amount of catastrophe and storm losses,” stated President and CEO Bruce G. Kelley.“This record amount of catastrophe and storm losses added 13.0 percentage points to our 2008 combined ratio, compared to an average over the last decade of 5.4 percentage points. Excluding the excess catastrophe and storm losses experienced during 2008, the Company came very close to meeting its combined ratio target for the year,” continued Kelley.“Net income was further negatively impacted by a record amount of “other-than-temporary” investment impairment losses generated by the severe and prolonged turmoil in the financial markets.On the positive side, our loss and settlement expense reserves remain at a very adequate level and our financial condition continues to be very strong.” Premiums earned decreased 0.9 percent to $101,313,000 for the three months ended December 31, 2008 from $102,240,000 for the same period in 2007.For the year ended December 31, 2008, premiums earned decreased 1.0 percent to $389,318,000 from $393,059,000 for the same period in 2007.On an overall basis, premium rate competition increased moderately in the property and casualty insurance marketplace during 2008, resulting in an approximate 4.8 percent reduction in premium rate levels.Market conditions began to stabilize toward the end of 2008 and premium rates could begin to firm somewhat during 2009 due to the large decline in capital experienced by the insurance industry in 2008. Investment income decreased 3.0 percent to $12,213,000 for the fourth quarter and 0.2 percent to $48,403,000 for the year ended December 31, 2008 from $12,587,000 and $48,482,000 for the same periods in 2007. The Company experienced $5,127,000 ($0.25 per share after tax) of favorable development on prior years’ reserves during the fourth quarter of 2008 compared to $266,000 ($0.01 per share after tax) of adverse developmentin the fourth quarter of 2007.For the year ended December 31, 2008, the
